DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Objection to drawings Figures 1-4 and 7 as identified in office action mailed on 03/16/2021 is overcome by amendment submitted on 09/16/2021, and withdrawn accordingly.  Claim amendments dated 09/16/2021 has been entered and carefully considered.  Rejections to Claim(s) 1, 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome and withdrawn accordingly.   
Claims 1, 11 and 12 have been amended.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth").
Regarding claim 1, Hollingsworth discloses a pegboard hanger assembly (Hollingsworth, item holder for holding items to a perforated wall having hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  for mounting on a pegboard surface (Fig. 1, item holder mounted on surface of perfboard 7; col. 1, lines 34-41, discloses that “perfboard” can interchangeably used to mean “pegboard”) including a first hole formed therethrough (Fig. 1, hole 8), the pegboard hanger assembly (Fig. 1, item holder) comprising: a hanger (Fig. 1, hanger 5 or alternatively, item holder 1) including a hanger base (Fig. 1, base portion 9) and a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7), the pin including flanged end (see annotated figure A below) and a grommet locatable on the first hole (Fig. 1, grommet/button fastener 12 locatable on hole 8; Col. 10, lines 1-5 recites in part the following: “Button 12 is preferably integrally formed with base portion 9, although it could also be an insert attached to base portion 9 by any known means of attaching a generally cylindrical or polygonally shaped member to a flat base member” (emphasis Hollingsworth discloses of an embodiment of the grommet (button fastener 12) being separate and distinct from the base portion 9.  
In addition, according to MPEP 2123 which recites in part: “II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (emphasis added)) formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A below), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A below, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A below) when the grommet is located on the first hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7) to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7). 



Annotated figure A for Fig. 1 of Hollingsworth

    PNG
    media_image1.png
    426
    794
    media_image1.png
    Greyscale

Regarding claim 2. Hollingsworth discloses the hanger further comprising a hook projecting from the rear surface of the hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5), wherein the hook (11) is insertable through a second hole (Fig. 1, upper hole 6) of the pegboard surface (10 of 7) to further secure the hanger on the pegboard surface (Fig. 1, 11 further secures 1 or 5 to 10).
Regarding claim 3, Hollingsworth discloses the hook including an upwardly projecting end insertable through the second hole of the pegboard surface. (Fig. 1, hook-like member 11 has an upward projecting end insertable through upper hole 6 of perfboard 7; see also col. 10, in lines 40-42, the offset hook-like member 11 is inserted into a top hole 6 of the perfboard 7).
Regarding claim 4, Hollingsworth discloses wherein the upwardly projecting end curves inwards towards the hanger base such that the upwardly projecting end contacts a back of the pegboard surface (see annotated figure B below):
Annotated figure B for Fig. 1 of Hollingsworth

    PNG
    media_image2.png
    426
    788
    media_image2.png
    Greyscale

Regarding claim 5, Hollingsworth discloses wherein the upwardly projecting end is resiliently flexible relative to the hanger base (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby resiliently flexible of upwardly projecting end of 11 relative to hanger base 9).
Regarding claim 6, Hollingsworth discloses the grommet further comprising a bevel formed around an open end of the passage through the grommet (see annotated Figure C below)






Annotated figure C for Fig. 5 of Hollingsworth

    PNG
    media_image3.png
    443
    691
    media_image3.png
    Greyscale

Regarding claim 7, Hollingsworth discloses the pin further comprising a flared portion located between the flange end of the pin and the hanger base (Fig. 1, pin 41 with the bulge portion 25 (flared portion) located between flange end (see annotated figure A above) of pin 41 and base portion 9).
Regarding claim 8, Hollingsworth discloses wherein the grommet is integrally formed on the first hole of the pegboard surface (see col. 17, lines 59-62, fastener button (grommet) is said to be separate or integral according to a simplified basic embodiment of the invention). 
Regarding claim 10, Hollingsworth discloses the grommet (Figs 11 an 11a, button fastener 12) further comprising a split formed along a length of the grommet (see annotated figure D below, also col. 14, lines 13-16 which describes that both the dummy such that the grommet is insertable through the first hole of the pegboard surface (see annotated figure C above, button fastener 12 inserted through hole 8 of perfboard 7).
Annotated figure D 

    PNG
    media_image4.png
    759
    864
    media_image4.png
    Greyscale

Regarding claim 11, Hollingsworth discloses a pegboard hanger assembly for mounting on a pegboard surface (item holder for holding items to a perforated wall having at least one hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  including a first hole and a second hole formed therethrough (Fig. 1, hole 8 (first hole) and upper hole 6 (second hole)), the pegboard hanger assembly comprising: a hanger (Fig. 1, hanger 5 or including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7) and including a flanged end (see annotated figure A above), and a hook projecting from a rear surface of the hanger base hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5) and a grommet locatable on the first hole (Fig. 1, grommet/button fastener 12 locatable on hole 8; Col. 10, lines 1-5 recites in part the following: “Button 12 is preferably integrally formed with base portion 9, although it could also be an insert attached to base portion 9 by any known means of attaching a generally cylindrical or polygonally shaped member to a flat base member”; therefore, Hollingsworth expressly discloses of an embodiment of the grommet (button fastener 12) being separate and distinct from the base portion 9.  ) formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the at least one hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7).
Regarding claim 12, Hollingsworth discloses a pegboard hanger assembly for mounting on a pegboard surface (item holder for holding items to a perforated wall having at least one hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  including a first hole and a second hole formed therethrough  (Fig. 1, hole 8 (first hole) and upper hole 6 (second hole)), the pegboard hanger assembly comprising: a hanger (Fig. 1, hanger 5 or alternatively, item holder 1) including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7) and including a flanged end (see annotated figure A above), and a hook projecting from a rear surface of the hanger base hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5), wherein the hook is resiliently flexible relative to the hanger base, (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby resiliently flexible of of hook-like member 11 relative to hanger base 9) and a grommet locatable on the at least one hole (Fig. 1, grommet/button fastener 12 locatable on hole 8; Col. 10, lines 1-5 recites in part the following: “Button 12 is preferably integrally formed with base portion 9, although it could also be an insert attached to base portion 9 by any known means of attaching a generally cylindrical or polygonally shaped member to a flat base member”; therefore, Hollingsworth expressly discloses of an embodiment of the grommet (button fastener 12) being separate and distinct from the base portion 9)  formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the first hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7) to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of Dorman Hardware 4-9814 Flat Double Hook, 1/4-Inch from Amazon, first available date 01/08/2015 (hereinafter referred to as "Dorman").
Regarding claim 9, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
However, Dorman teaches further comprising an accessory hook (see annotated figure E below; the term “accessory” in “accessory hook” is interpreted as being merely functional language and therefore carries no structural significance to further limit the corresponding structure of “accessory hook”) extending from a front face of the hanger base for supporting one or more items on the pegboard surface (the “accessory hook” as shown in annotated figure E below extends from front face of hanger base and is meant for supporting item on the pegboard surface just like the hanger does).
Annotated figure E from Dorman

    PNG
    media_image5.png
    464
    561
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingsworth in view of Dorman because of the following rationales. First, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Thus, it is obvious to duplicate the hanger structure so that there is an accessory hook alongside the hanger as shown in annotated figure E above. Second, the hook structure being already a well-known conventional structure, thus it is quite obvious for a person of ordinary skill in the art to provide alternative pegboard hook products with such accessory hook pending market demand.  Third, Dorman is said to be designed to hold a maximum of 10 lb (which is relatively heavy load), therefore, one would be motivated to search for such higher load carry pegboard hook based upon individual usage requirement.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of Rice (US 7334763, hereinafter referred to as "Rice")
Regarding claim 9, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
However, Rice teaches comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
(see annotated figure F of Fig. 4 of Rice below)
Annotated figure F from Rice


    PNG
    media_image6.png
    665
    1038
    media_image6.png
    Greyscale

.
Response to Arguments
Applicant's arguments filed on 08/20/2021 have been fully considered but they are not persuasive.  
In response to applicant remarks in page 10 as reproduced herein below:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Examiner submits that Hollingsworth expressly discloses in col. 10, lines 1-5 recites in part: “Button 12 is preferably integrally formed with base portion 9, although it could also be an insert attached to base portion 9 by any known means of attaching a generally cylindrical or polygonally shaped member to a flat base member”; therefore, Hollingsworth expressly discloses of an embodiment of the grommet (button fastener 12) being separate and distinct from the base portion 9 (hanger base).  
In addition, according to MPEP 2123 which recites in part: “II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (emphasis added).  
In response to applicant remarks in pages 10-11 as reproduced herein below:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Examiner submits that according to MPEP 2131.05  which recites in part: "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc.v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The . A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).” Based on above, arguments directed to differences in problems solved and purported advantages of the claimed invention between the instant application and the reference Hollingsworth is deemed not relevant with respect to 35 USC 102(a)(1) anticipatory rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632        
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632